DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

In response to the correspondence received 8/11/21:
Claims 30 – 32 and 34 - 49 are pending in the application.  
Claim 33 is canceled.  

Response to Arguments

As this is the first action on the merits, no arguments have been presented.  
Allowable Subject Matter

Claims 30 – 32 and 34 - 49 are allowed.  

Reasons for Allowance

The following is the Examiner’s reasons for allowance:  regarding independent claim 30, the prior art of record does not teach or suggest a tire comprising the rubber composition as claimed.  

The closest prior art of record is believed to be Vasseur et al. ( US 20160243896).  Vasseur is directed to tires and tread compositions comprising zinc diacrylate and a peroxide.  

Vasseur teaches a composition C2 in Table 5 comprising 110 parts HNBR, 15 parts zinc dimethacrylate, 1.5 parts peroxide and 20 parts carbon black filler.  Zinc dimethacrylate satisfies the structural requirements for formula (I) when R2 = CH3 and R1 = H.  The peroxide / Zinc dimethacrylate ratio is 0.1.  The filler level is 20 parts and the ratio of filler / zinc dimethacrylate is 1.33.  These are all within the claimed ranges.  

Vasseur does not teach or suggest the use of a rubber comprising a copolymer comprising ethylene units and a conjugated diene.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

PAS										1/26/22

/PETER A SALAMON/Primary Examiner, Art Unit 1796